Exhibit 10.5
SECOND AMENDMENT TO LOAN AGREEMENT
by and between
HRHH DEVELOPMENT TRANSFEREE, LLC,
as Borrower
and
EASTERN CAPITAL FUND I SPE (VEGAS PARADISE) LLC,
as Lender
Dated: As of December 24, 2009

 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LOAN AGREEMENT
THIS SECOND AMENDMENT TO LOAN AGREEMENT, dated as of December 24, 2009 (this
“Amendment”), is made by and between EASTERN CAPITAL FUND I SPE (VEGAS PARADISE)
LLC, a Delaware limited liability company (together with its, successors and
assigns, as successor in interest to Original Lender (defined below), “Lender”),
and HRHH DEVELOPMENT TRANSFEREE, LLC, a Delaware limited liability company,
having its principal place of business c/o Morgans Hotel Group Co., 475 Tenth
Avenue, New York, New York 10018, Attention: Marc Gordon, Chief Investment
Officer (“Borrower”) and agreed to and accepted by EASTERN CAPITAL FUND I SPE
(VEGAS PARADISE AFFILIATE) LLC, a Delaware limited liability company (“Eastern
Affiliate”), and NRFC UL HOLDINGS, LLC, a Delaware limited liability company
(“NRFC”).
W I T N E S S E T H:
WHEREAS, Column Financial Inc., a Delaware corporation (“Original Lender”), made
a mortgage loan to Borrower in the original principal amount of Fifty Million
and 00/100 Dollars ($50,000,000.00) (the “Loan”) pursuant to that certain Loan
Agreement, dated as of August 1, 2008, by and between Original Lender and
Borrower (the “Original Loan Agreement”), as amended by (i) that certain First
Amendment to Loan Agreement, dated as of November 10, 2008, between Borrower and
Original Lender (the “First Amendment”), (ii) that certain Letter Agreement,
dated as of August 7, 2009, from TriMont Real Estate Advisors, Inc., as servicer
and asset manager on behalf of Lender (“Servicer”), to Borrower (the “First
Letter Agreement”), (iii) that certain Letter Agreement, dated as of
September 4, 2009, from Servicer, on behalf of Lender, to Borrower (the “Second
Letter Agreement”) and (iv) that certain Letter Agreement, dated as of
October 9, 2009, from Servicer, on behalf of Lender, to Borrower (the “Third
Letter Agreement”; together with the Original Loan Agreement, the First
Amendment, the First Letter Agreement and the Second Letter Agreement,
collectively, the “Loan Agreement”);
WHEREAS, the Loan is evidenced by that certain Promissory Note, dated as of
August 1, 2008, in the original principal amount of Fifty Million and 00/100
Dollars ($50,000,000.00), made by Borrower and payable to Original Lender (the
“Original Note”), which Original Note is secured by, among other things, that
certain Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Financing Statement (Fixture Filing), dated as of August 1, 2008, executed by
Borrower for the benefit of Original Lender and recorded in the Official Records
of Clark County, Nevada (the “Official Records”) (the “Original Mortgage”);
WHEREAS, pursuant to that certain Participation Agreement, dated as of August 1,
2008, between Original Lender, as Initial Participation A Holder, and NRFC, as
Initial Participation B Holder (the “Original Participation Agreement”),
Original Lender created a $20,000,000.00 Participation A interest and a
$30,000,000.00 Participation B interest in the Loan and conveyed the
$30,000,000.00 Participation B interest to NRFC;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to that certain First Amendment to Participation Agreement,
dated as of November 10, 2008, by and among Original Lender, as Initial
Participation A-1 Holder, Original Lender, as Initial Participation A-2 Holder,
and NRFC, as Initial Participation B Holder (the “First Amendment to
Participation Agreement”), Original Lender split the $20,000,000.00
Participation A interest into a Participation A-1 interest and a Participation
A-2 Interest;
WHEREAS, as of the date hereof, Lender is the owner of the Participation A-1
interest and Eastern Affiliate is the owner of the Participation A-2 interest
pursuant to those certain Assignment and Assumption Agreements, each dated as of
November 12, 2008, between Original Lender and Lender and between Original
Lender and Eastern Affiliate, respectively;
WHEREAS, simultaneously herewith, Lender, Eastern Affiliate and NRFC are
entering into that certain First Amended and Restated Participation Agreement,
dated as of the date hereof (the “Participation Agreement”), which Participation
Agreement amends and restates, in its entirety, the terms and provisions of the
Original Participation Agreement, as amended by the First Amendment to
Participation Agreement;
WHEREAS, Borrower has requested, and Lender has agreed, to amend the Loan
Agreement to, among other things, increase the Loan amount by $3,850,000.00 and
to otherwise modify the terms of the Loan and the Loan Agreement in certain
other respects;
WHEREAS, in connection with the foregoing, Borrower and Lender are
simultaneously herewith amending and restating the Original Note in its entirety
to, among other things, increase the principal amount of the Loan by
$3,850,000.00 to a principal amount of $53,850,000.00, pursuant to that certain
Amended and Restated Promissory Note in the stated principal amount of
$53,850,000.00, dated as of the date hereof, between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Note”), and Borrower and Lender are amending the Original
Mortgage to secure the increased obligations of Borrower under the Note pursuant
to that certain First Amendment to Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement (Fixture Filing), dated as of
the date hereof, between Borrower and Lender, to be recorded in the Official
Records (collectively with the Original Mortgage, as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Mortgage”) (the Loan Agreement, the Note and the Mortgage, together
with all of the other “Loan Documents” (as such term is defined in the Loan
Agreement) as the same are being amended as of the date hereof, are collectively
referred to herein as the “Loan Documents”);
WHEREAS, simultaneously herewith, Borrower is entering into that certain
Contingent Interest Promissory Note for the benefit of NRFC (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Contingent Interest Promissory Note”), dated as of the date hereof,
which Contingent Interest Promissory Note evidences the obligation of Borrower
to pay NRFC the

 

2



--------------------------------------------------------------------------------



 



Contingent Interest (as defined in the Contingent Interest Promissory Note)
pursuant to the terms thereof;
WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Loan Agreement; and
WHEREAS, the parties hereto now desire to amend and modify the Loan Agreement as
hereinafter set forth;
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Amendment by this reference,
and for $10 (ten dollars) other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged by the parties hereto,
Borrower and Lender hereby agree as follows:
1. Reaffirmation of Loan Documents. Borrower reaffirms all of its obligations
under the Loan Agreement as modified herein and the other Loan Documents and
Borrower acknowledges that, as of the date hereof, it has no claims,
counterclaims, offsets, rights of setoff or defenses whatsoever with respect to
the payment of sums now or hereafter payable or the performance of any other
obligations under the Loan Agreement, as amended herein, or any of the other
Loan Documents.
2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a) Each reference in the Loan Agreement to the dollar amount “$50,000,000.00”
shall be deleted and replaced with a reference to the dollar amount
“$53,850,000.00”.
(b) Each reference in the Loan Agreement to “FIFTY MILLION AND NO/100 DOLLARS
($50,000,000.00)” shall be deleted and replaced with a reference to “FIFTY-THREE
MILLION EIGHT HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($53,850,000.00)”.
(c) Each reference in the Loan Agreement to “Lender” shall be deemed to refer to
Lender (as defined in this Amendment).
(d) The following new definitions are hereby added to Section 1.1 of the Loan
Agreement in the appropriate alphabetical order:
“A Piece Holder” shall mean the Participation A Holder as such term is defined
in the Participation Agreement.
“Accepted Affiliate Refinancing” shall mean any Affiliate Refinancing with
respect to which Borrower has demonstrated, to Lender’s reasonable satisfaction,
that Borrower followed a competitive marketing process in connection with
obtaining such financing; it being agreed that Borrower shall deliver copies of
all

 

3



--------------------------------------------------------------------------------



 



financing proposals received by Borrower from Qualified Lenders to Lender and,
if such Qualified Lender proposals contain terms and provisions that are less
favorable to Borrower than the terms and provisions of any proposed Affiliate
Refinancing (taking into account all relevant factors, including, without
limitation, monetary and non-monetary terms and provisions, the Borrower, the
Property, and market conditions) and Borrower has received at least two (2) such
proposals from Qualified Lenders, then Borrower shall be deemed to have followed
a competitive marketing process. Notwithstanding the foregoing, if
confidentiality provisions with a Qualified Lender prohibit Borrower from
disclosing a financing proposal in full, Borrower shall be permitted to deliver
to Lender a redacted copy of such financing proposal, provided that the
financing proposal, as redacted, continues to reflect all of the economic terms
of such proposal. Lender shall notify Borrower within five (5) Business Days of
Lender’s receipt of all financing proposals submitted to Borrower by Qualified
Lenders that a proposed Affiliate Refinancing is an Accepted Affiliate
Refinancing.
“Additional Interest Reserve Funds” shall have the meaning set forth in Section
7.2.1(b) hereof.
“Affiliate Refinancing” shall mean any refinancing of the Loan provided by an
affiliate of a DLJ Party or a Credit Suisse Party.
“B Piece Holder Mezzanine Loan” shall have the meaning set forth in Section 9.8
hereof.
“B Piece Holder Mezzanine Loan Documents” shall have the meaning set forth in
Section 9.8 hereof.
“Borrower’s Deposited Interest Reserve Funds” shall have the meaning set forth
in Section 7.2.1(b) hereof.
“Consensual Foreclosure” shall mean the transfer of the Property to Lender or
its Designee by foreclosure pursuant to and in accordance with the Consensual
Foreclosure Documents.
“Consensual Foreclosure Documents” shall have the meaning set forth in the Deed
in Lieu Event Agreement.
“Contingent Interest” shall have the meaning set forth in the Contingent
Interest Promissory Note.
“Contingent Interest Promissory Note” shall mean that certain Contingent
Interest Promissory Note, dated as of the date hereof, made by

 

4



--------------------------------------------------------------------------------



 



Borrower in favor of B Piece Holder, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time. “Credit Suisse
Party” shall mean Credit Suisse Securities (USA) LLC, a Delaware limited
liability company, Column Financial, Inc., a Delaware corporation, and/or any of
their respective Affiliates.
“DLJ Party” shall mean one or more of DLJ Merchant Banking, Inc., a Delaware
corporation, DLJ Merchant Banking Partners IV, L.P., a Delaware limited
partnership, DLJ Offshore Partners IV, L.P., a Cayman Islands limited
partnership, DLJ Merchant Banking Partners IV (Pacific), L.P., an Ontario
limited partnership, MBP IV Plan Investors, L.P., a Bermuda limited partnership,
DLJMB HRH Co-Investments, L.P., a Delaware limited partnership, and DLJ MB IV
HRH, LLC, a Delaware limited liability company, and/or any of their respective
Affiliates.
“Deed” shall have the meaning set forth in the Deed in Lieu Event Agreement.
“Deed in Lieu Event” shall mean an Event of Default.
“Deed in Lieu Event Agreement” shall mean that certain Deed In Lieu Event
Agreement, dated as of the date hereof, by and between Borrower and Lender.
“Deed in Lieu Notice” shall have the meaning set forth in Section 13.2 hereof.
“Designee” shall have the meaning set forth in the Deed in Lieu Event Agreement.
“Escrow Agreement” shall have the meaning set forth in the Deed in Lieu Event
Agreement.
“Escrowed Documents” shall have the meaning set forth in the Deed in Lieu Event
Agreement.
“Exit Fee” shall have the meaning set forth in Section 2.8 hereof.
“Extension Interest Reserve Replenishment Amount” shall have the meaning set
forth in Section 2.7.1(d) hereof.
“Extension Tax and Insurance Reserve Replenishment Amount” shall have the
meaning set forth in Section 2.7.1(e) hereof.

 

5



--------------------------------------------------------------------------------



 



“Fair Market Value” shall mean the fair market value of the Property as
determined by an MAI appraisal performed by an appraiser with at least ten
(10) years of experience with similar properties located in Las Vegas, Nevada
commissioned by B Piece Holder, the cost of which appraisal shall be paid solely
by Borrower.
“Gross Refinancing Proceeds” shall mean, in connection with the payment in full
of the Loan, the maximum principal amount of loan proceeds required to be
advanced to Borrower (including any mandatory future advances) pursuant to
definitive loan documents between Borrower and a refinancing lender and secured
by a lien on the Property.
“Gross Sale Proceeds” shall mean all proceeds received by Borrower in connection
with and on account of a sale of the Property.
“Interest Reserve Replenishment Amount” shall have the meaning set forth in
Section 7.2.1(b) hereof.
“Mezzanine Borrower” shall have the meaning set forth in Section 9.8 hereof.
“Minimum Interest Reserve Deposit” shall have the meaning set forth in Section
7.2.1(a) hereof.
“Minimum Tax and Insurance Reserve Deposit” shall have the meaning set forth in
Section 7.1(a) hereof.
“Net Refinancing Proceeds” shall mean Gross Refinancing Proceeds less (i) any
amounts required by a refinancing lender to be deposited into interest, tax
and/or insurance escrows at the closing of a refinancing, so long as such
refinancing is not an Accepted Affiliate Refinancing and such refinancing is a
land loan relating solely to the Property and not part of a larger construction
financing secured by other property; provided, however, that if such refinancing
is an Accepted Affiliate Refinancing, then the maximum interest reserve escrow
amounts to be deducted from Gross Refinancing Proceeds pursuant to this
subclause shall not exceed an amount equal to two (2) years of interest on the
Loan calculated at an interest rate equal to the then current LIBOR in effect at
the time of such refinancing plus 17.9%, and (ii) the lesser of (a) fees and
expenses actually incurred and paid or to be paid to third parties by Borrower
in connection with the refinancing of the Property and (b) three percent (3%) of
Gross Refinance Proceeds.

 

6



--------------------------------------------------------------------------------



 



“Net Sale Proceeds” shall mean Gross Sale Proceeds minus the lesser of (i) fees
and expenses actually incurred and paid by Borrower in connection with the sale
of the Property and (ii) six percent (6%) of Gross Sale Proceeds.
“Omnibus Amendment” shall mean that certain Omnibus Amendment to Loan Documents,
dated as of December 24, 2009, by and between Lender and Borrower.
“Participation Agreement” shall mean that certain First Amended and Restated
Participation Agreement, dated as of December 24, 2009, by and among Eastern
Capital Fund I SPE (Vegas Paradise) LLC, as Participation A-1 Holder, Eastern
Capital Fund I SPE (Vegas Paradise Affiliate) LLC, as Participation A-2 Holder,
and NRFC UL Holdings, LLC, as Participation B Holder, as the same may be further
amended, restated or otherwise modified from time to time.
“Qualified Lender” shall mean any Person regularly in the business of making
loans secured by commercial real estate who meets the definition of a Qualified
Guarantor Transferee and who is unaffiliated with all DLJ Parties and all Credit
Suisse Parties.
“Reserve Advances” shall mean, collectively, the B Piece Interest Reserve Fund
Advance, the B Piece Tax and Insurance Escrow Advance, the Second B Piece
Interest Reserve Fund Advance and the Second B Piece Tax and Insurance Escrow
Advance.
“Second Amendment to Loan Agreement” shall mean that certain Second Amendment to
Loan Agreement, dated as of December 24, 2009, by and between Lender and
Borrower.
“Second B Piece Interest Reserve Fund Advance” shall mean the advance of
$515,589.72 made by B Piece Holder on November 9, 2009, as additional proceeds
of the Loan pursuant to the terms hereof.
“Second B Piece Tax and Insurance Escrow Advance” shall mean the advance of
$159,410.28 made by B Piece Holder on November 9, 2009, as additional proceeds
of the Loan pursuant to the terms hereof.
“Tax and Insurance Reserve Replenishment Amount” shall have the meaning set
forth in Section 7.1(b) hereof.
(e) The definition of “A Piece Percentage” set forth in the Third Letter
Agreement is hereby deleted in its entirety and replaced with the following:

 

7



--------------------------------------------------------------------------------



 



““A Piece Percentage” shall mean (a) prior to any Assumption, (i) in connection
with any prepayment of the Loan other than from the proceeds of the Five Acre
Release Price, thirty-seven and one hundred forty thousandths of one percent
(37.140%), and (ii) in connection with any prepayment of the Loan from the
proceeds of the Five Acre Release Price, one hundred percent (100%); and (b) in
connection with any prepayment of the Loan after any Assumption and payment in
full of the Five Acre Release Price, zero percent (0%), in all cases as the same
may be adjusted from time to time to reflect paydowns of principal in accordance
with the terms of this Agreement.”
(f) The definition of “A Piece Prime Rate Spread” set forth in the First
Amendment is hereby deleted in its entirety and replaced with the following:
““A Piece Prime Rate Spread” shall mean the difference (expressed as the number
of basis points) between (i)(a) prior to the Initial Maturity Date, LIBOR plus
1500 basis points on the date LIBOR was last applicable to the Loan and (b) from
and after the Initial Maturity Date through and including the Maturity Date,
LIBOR plus 2000 basis points on the date LIBOR was last applicable to the Loan,
and (ii) the Prime Rate on the date that LIBOR was last applicable to the Loan;
provided, however, in no event shall such difference be a negative number.”
(g) The definition of “Applicable A Interest Rate” set forth in the First
Amendment is hereby deleted in its entirety and replaced with the following:
““Applicable A Interest Rate” shall mean (a)(i) prior to the Initial Maturity
Date, the lesser of (A) a per annum interest rate equal to LIBOR plus 1500 basis
points for a LIBOR Loan and (B) 2500 basis points and (ii) from and after the
Initial Maturity Date through and including the Maturity Date, the lesser of
(A) a per annum interest rate equal to LIBOR plus 2000 basis points for a LIBOR
Loan and (B) 2500 basis points, or (b) for a Prime Rate Loan if the Loan is
converted to a Prime Rate Loan pursuant to the provisions of Section 2.2.3(c) or
(f) hereof, the lesser of (A) the Prime Rate plus the A Piece Prime Rate Spread
and (B) 2500 basis points.”
(h) The definition of “Applicable B Interest Rate” set forth in the First
Amendment is hereby deleted in its entirety and replaced with the following:
““Applicable B Interest Rate” shall mean a rate equal to the lesser of (a) (i) a
per annum interest rate equal to LIBOR plus 200 basis points for a LIBOR Loan or
(ii) the Prime Rate plus the B Piece Prime Rate Spread for a Prime Rate Loan if
the Loan is

 

8



--------------------------------------------------------------------------------



 



converted to a Prime Rate Loan pursuant to the provisions of Section 2.2.3(c) or
(f) hereof, and (b) 250 basis points (2.50%).”
(i) The definition of “B Piece Additional Advance” set forth in the Third Letter
Agreement is hereby deleted in its entirety and replaced with the following:
““B Piece Additional Advance” shall mean the advance of $2,825,000.00 made by B
Piece Holder on December 24, 2009, as additional proceeds of the Loan pursuant
to the terms of this Agreement.”
(j) The definition of “B Piece Holder” set forth in the Third Letter Agreement
is hereby amended and restated as follows:
““B Piece Holder” shall mean the Participation B Holder as such term is defined
in the Participation Agreement.”
(k) The definition of “B Piece Interest Reserve Fund Advance” set forth in the
Third Letter Agreement is hereby amended and restated as follows:
““B Piece Interest Reserve Fund Advance” shall mean the advance of $253,260.57
made by B Piece Holder on October 9, 2009, as additional proceeds of the Loan
pursuant to the terms hereof.”
(l) The definition of “B Piece Percentage” set forth in the Third Letter
Agreement is hereby deleted in its entirety and replaced with the following:
““B Piece Percentage” shall mean (a) prior to any Assumption, (i) in connection
with any prepayment of the Loan other than from the proceeds of the Five Acre
Release Price, sixty-two and eight hundred sixty thousandths of one percent
(62.860%), and (ii) in connection with any prepayment of the Loan from the
proceeds of the Five Acre Release Price, zero percent (0%); and (b) in
connection with any prepayment of the Loan after any Assumption and payment in
full of the Five Acre Release Price, one hundred percent (100%), in all cases as
the same may be adjusted from time to time to reflect paydowns of principal in
accordance with the terms of this Agreement.”
(m) The definition of “B Piece Prime Rate Spread” set forth in the First
Amendment is hereby deleted in its entirety and replaced with the following:
““B Piece Prime Rate Spread” shall mean the difference (expressed as the number
of basis points) between (i) LIBOR plus 200 basis points on the date LIBOR was
last applicable to the Loan and (ii) the Prime Rate on the date that LIBOR was
last applicable

 

9



--------------------------------------------------------------------------------



 



to the Loan; provided, however, in no event shall such difference be a negative
number.”
(n) The definition of “B Piece Tax and Insurance Escrow Advance” set forth in
the Third Letter Agreement is hereby amended and restated as follows:
““B Piece Tax and Insurance Escrow Advance” shall mean the advance of $96,739.43
made by B Piece Holder on October 9, 2009, as additional proceeds of the Loan
pursuant to the terms hereof.”
(o) The definition of “Debt” set forth in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
““Debt” shall mean the aggregate outstanding principal amount set forth in, and
evidenced by, this Agreement, the Contingent Interest Promissory Note, the Note,
together with all interest accrued and unpaid thereon and all other sums
(including, if applicable, any Breakage Costs and/or Prepayment Premium) due to
Lender (and, with respect to the Contingent Interest Promissory Note, due to B
Piece Holder) in respect of the Loan under the Note, the Contingent Interest
Promissory Note, this Agreement, the Mortgage and the other Loan Documents.”
(a) The definition of “First Extended Maturity Date” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
““First Extended Maturity Date” shall mean February 9, 2013, as the same may be
extended pursuant to Section 2.7 hereof.”
(b) The definition of “Initial Maturity Date” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
““Initial Maturity Date” shall mean February 9, 2012, as the same may be
extended pursuant to Section 2.7 or Section 5.2.11(b)(i) hereof.”
(c) The definition of “Interest Reserve Account” set forth in Section 1.1 of the
Loan Agreement shall be deleted in its entirety and replaced with the following:
““Interest Reserve Account” shall have the meaning set forth in Section 7.2.1(d)
hereof.”
(d) The definition of “Interest Reserve Fund” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

10



--------------------------------------------------------------------------------



 



““Interest Reserve Fund” shall have the meaning set forth in Section 7.2.1(d)
hereof.”
(e) The definition of “Loan Documents” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
““Loan Documents” shall mean, collectively, this Agreement, the Contingent
Interest Promissory Note, the Note, the Mortgage, the Assignment of Leases, the
Environmental Indemnity, the O&M Agreement, the Assignment of Management
Agreement, if applicable, the Non-Recourse Guaranty, the Cash Management
Agreement, the Insurance Agreement, the Collateral Assignment of Hard Rock Pool
License, the Collateral Assignment of Intellectual Property License Agreement,
the Option Agreement, the Deed in Lieu Event Agreement, the Escrow Agreement,
the Escrowed Documents and all other documents executed and/or delivered in
connection with the Loan, as any of the foregoing hereafter may be amended,
restated, replaced, supplemented or otherwise modified from time to time.”
(f) The definition of “Note” set forth in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
““Note” shall mean that certain Amended and Restated Promissory Note, dated as
of December 24, 2009, in the stated principal amount of FIFTY- THREE MILLION
EIGHT HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($53,850,000.00), between
Borrower and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.”
(g) The definition of “Prepayment Premium” set forth in the First Amendment is
hereby deleted in its entirety and replaced with the following:
““Prepayment Premium” shall mean an amount equal to the following: (i) with
respect to any prepayment on or before February 9, 2011, the greater of
(a) Spread Maintenance and (b) five percent (5%) of the principal balance of the
Loan being prepaid, (ii) with respect to any prepayment after February 9, 2011
through but excluding the Initial Maturity Date, five percent (5%) of the
principal balance of the Loan being prepaid, and (iii) with respect to any
prepayment from and after the Initial Maturity Date, zero percent (0%) of the
principal balance of the Loan being prepaid.”
(h) The definition of “Second Extended Maturity Date” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

11



--------------------------------------------------------------------------------



 



““Second Extended Maturity Date” shall mean February 9, 2014.”
(i) The definition of “Spread” set forth in the First Amendment is hereby
deleted in its entirety and replaced with the following:
““Spread” shall mean, subject to application of the Default Rate, a blended rate
calculated by Lender based on the Applicable A Interest Rate on the A Piece
Percentage of the Loan and the Applicable B Interest Rate on the B Piece
Percentage of the Loan, in each case based on the Outstanding Principal Balance
as of the date of such calculation.”
(j) The definition of “Spread Maintenance” set forth in the First Amendment is
hereby deleted in its entirety and replaced with the following:
““Spread Maintenance” shall mean, with respect to any prepayment of the Loan
prior to the February 9, 2011, an amount equal to the product of (a) the A Piece
Percentage of such prepayment, (b) 1500 basis points, and (c) a fraction, the
numerator of which shall equal the actual number of days from the date of such
prepayment through the February 9, 2011 and the denominator of which is 360.”
(k) “The definition of “Tax and Insurance Escrow Account” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:
““Tax and Insurance Escrow Account” shall have the meaning set forth in Section
7.1(c) hereof.”
(l) “The definition of “Tax and Insurance Escrow Fund” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
““Tax and Insurance Escrow Fund” shall have the meaning set forth in Section
7.1(c) hereof.”
(m) Each of the following definitions set forth in the Loan Agreement is hereby
deleted therefrom in its entirety: “A Piece Prepayment Premium”, “Acceptable
Counterparty”, “Accrued Interest”, “B Piece Current Pay Interest Rate”, “B Piece
Current Pay Prime Rate Spread”, “B Piece Prepayment Premium”, “Counterparty”,
“Collateral Assignment of Interest Rate Cap”, “Interest Rate Cap Agreement”,
“Replacement Interest Rate Cap Agreement” and “Strike Price”.
(n) Section 2.1.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“2.1.2 Disbursements of Loan Proceeds to Borrower.

 

12



--------------------------------------------------------------------------------



 



(a) On the Closing Date, Original Lender made an initial advance of the Loan to
Borrower in the amount of $50,000,000.00. On October 9, 2009, B Piece Holder
made (i) the B Piece Interest Reserve Fund Advance, which B Piece Interest
Reserve Fund Advance was deposited into the Interest Reserve pursuant to
Section 7.2.1 hereof and shall be disbursed in accordance with Section 7.2.2
hereof and (ii) the B Piece Tax and Insurance Escrow Advance, which B Piece Tax
and Insurance Escrow Advance was deposited into the Tax and Insurance Escrow
Account and shall be applied in accordance with Section 7.1 hereof. On
November 9, 2009, B Piece Holder made (i) the Second B Piece Interest Reserve
Fund Advance, which Second B Piece Interest Reserve Fund Advance was deposited
into the Interest Reserve pursuant to Section 7.2.1 hereof and shall be
disbursed in accordance with Section 7.2.2 hereof and (ii) the Second B Piece
Tax and Insurance Escrow Advance, which Second B Piece Tax and Insurance Escrow
Advance was deposited into the Tax and Insurance Escrow Account and shall be
applied in accordance with Section 7.1 hereof. The parties hereto agree that,
for all purposes under this Agreement (except as otherwise expressly provided),
the Reserve Advances shall be included when calculating the Outstanding
Principal Balance of the Loan and the Outstanding Principal Balance of the Loan
(expressly including the Reserve Advances) shall accrue interest at the
Applicable Interest Rate in accordance with Section 2.2 hereof.
(b) On December 24, 2009, pursuant to Section 7.2.1 hereof, B Piece Holder shall
make the B Piece Additional Advance to be deposited into and disbursed from the
Interest Reserve Account in accordance with Section 7.2.2 hereof. The parties
hereto agree that, for all purposes under this Agreement, the B Piece Additional
Advance shall be included when calculating the Outstanding Principal Balance of
the Loan and the Outstanding Principal Balance of the Loan (expressly including
the B Piece Additional Advance) shall accrue interest at the Applicable Interest
Rate in accordance with Section 2.2 hereof. Neither Lender nor B Piece Holder is
funding any portion of the Loan from any account holding “plan assets” of one or
more plans within the meaning of 29 C.F.R. 2510.3-101 unless the Loan does not
constitute a non-exempt prohibited transaction under ERISA.”
(o) Section 2.2.1 of the Loan Agreement and Section 3 of the Second Letter
Agreement are hereby deleted in their entirety and replaced with the following:
“2.2.1 Interest Generally. Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, interest on the Outstanding
Principal Balance of the Loan shall accrue from the Closing Date to but
excluding the Maturity Date at the Applicable Interest Rate. Borrower shall pay
to Lender (a) on each Payment Date from the Closing Date to but excluding
August 9, 2009, the

 

13



--------------------------------------------------------------------------------



 



interest accrued on the Outstanding Principal Balance of the Loan at the
Applicable Interest Rate for the preceding Interest Period and (b) on each
Payment Date from August 9, 2009 to but excluding the Maturity Date, (i) the
interest accrued on the A Piece Percentage of the Outstanding Principal Balance
of the Loan for the preceding Interest Period at the Applicable A Interest Rate
plus (ii) the interest accrued on the B Piece Percentage of the Outstanding
Principal Balance of the Loan for the preceding Interest Period at the
Applicable B Interest Rate.”
(p) The first sentence of Section 2.2.2 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:
“Interest on the Outstanding Principal Balance shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate based on a three hundred sixty
(360) day year by (c) the Outstanding Principal Balance and shall accrue on a
monthly basis as and to the extent provided in Section 2.2.1 hereof.”
(q) Section 2.2.3(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“(a) Subject to Section 2.2.1 hereof, the Applicable Interest Rate shall be:
(i) LIBOR plus the Spread with respect to the applicable Interest Period for a
LIBOR Loan or (ii) the Prime Rate plus the Prime Rate Spread for a Prime Rate
Loan if the Loan is converted to a Prime Rate Loan pursuant to the provisions of
Section 2.2.3(c) or (f) hereof, subject in both of the foregoing instances to
the terms of Section 5.2.11(b)(ii) hereof.
(r) Section 2.2.3(b) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“(b) Subject to the terms and conditions of Section 2.2.1 hereof and this
Section 2.2.3, the Loan shall be a LIBOR Loan and interest shall accrue on the
Outstanding Principal Balance at LIBOR plus the Spread for the applicable
Interest Period. Any change in the Applicable Interest Rate hereunder due to a
change in LIBOR shall become effective as of the opening of business on the
first day of the applicable Interest Period.”
(s) Section 2.2.7 of the Loan Agreement is hereby amended to include the
following provision as a new Section 2.2.7(g):
“(g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Borrower shall not be required to purchase, deliver or maintain an
Interest Rate Cap Agreement or a Replacement Interest Rate Cap Agreement with
respect to the period from August 9, 2009 to and including the Maturity Date.”

 

14



--------------------------------------------------------------------------------



 



(t) Section 2.3.1(a) of the Loan Agreement is hereby amended by adding the
following at the beginning thereof:
“Subject to Section 2.2.1 hereof,”.
(u) Section 2.3 of the Loan Agreement is hereby amended to include the following
provision as a new Section 2.3.5:
“2.3.5 Payment on Contingent Interest Promissory Note. Notwithstanding anything
to the contrary in this Agreement, Borrower’s obligations with respect to the
payment and performance of the Contingent Interest under the Contingent Interest
Promissory Note shall be due and payable only to the extent provided in, and
interpreted in accordance with, this Agreement and the Contingent Interest
Promissory Note.
(v) Subclause (ii) of Section 2.4.1 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:
“(ii) the Prepayment Premium, if any, due with respect to the amount prepaid,
and”
(w) Section 2.7 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“Section 2.7 Extensions of the Initial Maturity Date. Borrower shall have the
option (each, an “Extension Option”) to extend the term of the Loan beyond the
Initial Maturity Date for two (2) successive terms (each, an “Extension Term”)
of one (1) year each (the Initial Maturity Date following the exercise of each
Extension Option being the “Extended Maturity Date”) pursuant to this
Section 2.7.
2.7.1 First Extension Option. Borrower shall have the right to extend the term
of the Loan from the Initial Maturity Date to the First Extended Maturity Date
(the “First Extension Option”; and the period commencing on the first (1st) day
following the Initial Maturity Date and ending on the First Extended Maturity
Date being referred to herein as the “First Extension Term”), provided that all
of the following conditions are satisfied or waived by Lender in writing:
(a) no monetary Default nor any Event of Default shall have occurred and be
continuing at the time the First Extension Option is exercised or on the date
that the First Extension Term commences;
(b) Borrower shall notify Lender in writing of its irrevocable election to
exercise the First Extension Option no less than ninety (90) days prior to the
Initial Maturity Date;

 

15



--------------------------------------------------------------------------------



 



(c) not later than one (1) Business Day immediately preceding the first (1st)
day of the First Extension Term, all accrued and unpaid interest (excluding
Contingent Interest due under the Contingent Interest Promissory Note) and any
unpaid or unreimbursed amounts in respect of the Loan and any other sums then
due to Lender hereunder or under any of the other Loan Documents shall have been
paid in full;
(d) Borrower shall have deposited into the Interest Reserve Account an amount
equal to Lender’s reasonable estimate of twelve (12) months of estimated Monthly
Interest Payments, as calculated based on a five (5) year 30-day LIBOR forward
curve as reported by Bloomberg on the date of such calculation (the “Extension
Interest Reserve Replenishment Amount”), no later than fifteen (15) days
immediately preceding the first (1st) day of the First Extension Term, which
Extension Interest Reserve Replenishment Amount shall be applied by Lender in
accordance with Section 7.2.2 hereof;
(e) Borrower shall have deposited into the Tax and Insurance Escrow Account an
amount equal to Lender’s reasonable estimate of twelve (12) months of Taxes and
Insurance Premiums payable with respect to the Property (the “Extension Tax and
Insurance Reserve Replenishment Amount”) not later than fifteen (15) days
immediately preceding the first (1st) day of the First Extension Term, which
Extension Tax and Insurance Reserve Replenishment Amount shall be applied by
Lender in accordance with Section 7.1 hereof;
(f) Borrower shall have delivered to Lender a “110.5A” (extension of maturity
date) endorsement to the Title Insurance Policy; and
(g) Borrower shall have reimbursed Lender for all costs reasonably incurred by
Lender in processing the extension request, including, without limitation,
reasonable legal fees and expenses; provided, however, that in no event shall
Borrower be required to pay any such fees, costs or expenses in excess of
$20,000.
2.7.2 Second Extension Option. Borrower shall have the right to extend the term
of the Loan beyond the First Extended Maturity Date to the Second Extended
Maturity Date (the “Second Extension Option”; and the period commencing on the
first (1st) day following the First Extended Maturity Date and ending on the
Second Extended Maturity Date being referred to herein as the “Second Extension
Term”), provided that all of the following conditions are satisfied or waived by
Lender in writing:

 

16



--------------------------------------------------------------------------------



 



(a) no monetary Default nor any Event of Default shall have occurred and be
continuing at the time the Second Extension Option is exercised or on the date
that the Second Extension Term commences;
(b) Borrower shall notify Lender in writing of its irrevocable election to
exercise the Second Extension Option no less than ninety (90) days prior to the
First Extended Maturity Date;
(c) not later than one (1) Business Day immediately preceding the first (1st)
day of the Second Extension Term, all accrued and unpaid interest (excluding
Contingent Interest due under the Contingent Interest Promissory Note) and any
unpaid or unreimbursed amounts in respect of the Loan and any other sums then
due to Lender hereunder or under any of the other Loan Documents shall have been
paid in full;
(d) Borrower shall have deposited into the Interest Reserve Account the
Extension Interest Reserve Replenishment Amount no later than fifteen (15) days
immediately preceding the first (1st) day of the Second Extension Term, which
Extension Interest Reserve Replenishment Amount shall be applied by Lender in
accordance with Section 7.2.2 hereof;
(e) Borrower shall have deposited into the Tax and Insurance Escrow Account the
Extension Tax and Insurance Reserve Replenishment Amount not later than fifteen
(15) days immediately preceding the first (1st) day of the Second Extension
Term, which Extension Tax and Insurance Reserve Replenishment Amount shall be
applied by Lender in accordance with Section 7.1 hereof;
(f) Borrower shall have delivered to Lender a “110.5A” (extension of maturity
date) endorsement to the Title Insurance Policy; and
(g) Borrower shall have reimbursed Lender for all costs reasonably incurred by
Lender in processing the extension request, including, without limitation,
reasonable legal fees and expenses; provided, however, that in no event shall
Borrower be required to pay any such fees, costs or expenses in excess of
$20,000.
(x) The following provision is hereby added to the Loan Agreement as a new
Section 2.8:
“Section 2.8 Exit Fee. On any prepayment of the Loan, in whole or in part, or
upon any other repayment of the Loan (including on the Maturity Date), and in
addition to any other fees payable by Borrower pursuant to this Agreement,
Borrower shall pay to Lender a fee (the “Exit Fee”) equal to 1.50% of the
principal amount of the Loan being prepaid or repaid. Notwithstanding anything
herein to the contrary, Borrower’s

 

17



--------------------------------------------------------------------------------



 



obligation to pay B Piece Holder the Contingent Interest pursuant to the terms
and provisions of this Agreement and the Contingent Interest Promissory Note
shall be subordinate to Borrower’s obligation to pay Lender the Exit Fee
pursuant to this Section 2.8.
(y) Section 4.1.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and, except for the possible
non-enforceability of certain Escrowed Documents and the Deed in Lieu Event
Agreement under Nevada law and New York law, constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).”
(z) All references in Section 4.3 of the Loan Agreement to “Brian Zaumeyer” are
hereby deleted.
(aa) Section 7.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“Section 7.1 Tax and Insurance Escrow Fund.
(a) Notwithstanding anything in this Agreement to the contrary, Borrower hereby
agrees that at all times throughout the term of the Loan, including any
Extension Terms, Borrower shall be required to maintain on deposit in the Tax
and Insurance Escrow Account (as hereinafter defined) a minimum deposit equal to
one-fourth (1/4th) of the annual estimated Taxes and Insurance Premiums payable
with respect to the Property (the “Minimum Tax and Insurance Reserve Deposit”).
(b) On the Closing Date, Borrower deposited with Lender $950,000.00 on account
of Taxes coming due after the Closing Date and through December 9, 2009 and $-0-
on account of Insurance Premiums coming due after the Closing Date and through
December 9, 2009. With respect to Taxes and Insurance Premiums payable with
respect to the Property from December 9, 2009 through but not including
February 9, 2010, the parties hereto agree that the Second B Piece Tax and
Insurance Escrow Advance shall be used by Lender to make such payments. On
December 24, 2009, Borrower deposited with Lender the amount of $860,000.00
(which amount represented Lender’s reasonable estimate of

 

18



--------------------------------------------------------------------------------



 



fifteen (15) months of Taxes and Insurance Premiums payable with respect to the
Property (which fifteen (15) month estimation included the Minimum Tax and
Insurance Reserve Deposit)) on account of Taxes and Insurance Premiums coming
due from February 9, 2010 and through but not including December 9, 2010. On
December 9, 2010, Borrower shall be required to replenish the Tax and Insurance
Escrow Fund (as hereinafter defined) by depositing with Lender an amount
sufficient, in the reasonable estimation of Lender, to cause the total deposits
in the Tax and Insurance Escrow Account, as of such date, to be equal to sixteen
(16) months of reasonably estimated Taxes and Insurance Premiums to be payable
with respect to the Property (which sixteen (16) month estimation shall include
the Minimum Tax and Insurance Reserve Deposit) (the “Tax and Insurance Reserve
Replenishment Amount”). Additionally, additional amounts may be deposited with
Lender from time to time pursuant to Section 2.7.1(e) and/or Section 2.7.2(e)
hereof.
(c) All amounts deposited with Lender pursuant to Section 7.1(b) hereof, shall
hereinafter be called the “Tax and Insurance Escrow Fund” and the account in
which such amounts are held shall hereinafter be called the “Tax and Insurance
Escrow Account”. Lender will apply the Tax and Insurance Escrow Fund to payments
of Taxes and Insurance Premiums required to be made by Borrower pursuant to
Section 5.1.2 hereof and under the Mortgage. When making any tax or insurance
payments with funds from the Tax and Insurance Escrow Fund, Lender shall be
entitled to rely on any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale
forfeiture, tax lien or title or claim thereof. To the extent sufficient amounts
have been deposited into the Tax and Insurance Escrow Fund with Lender in
compliance with this Section 2.7.1(e), Section 2.7.2(e) and this Section 7.1, it
shall not be an Event of Default if the Insurance Premiums and/or the Taxes are
not paid due to Lender’s failure to apply such amounts to the payment of the
Insurance Premiums or Taxes on the respective dates on which each are due
provided that Borrower has not impeded Lender’s attempt to pay such Insurance
Premiums or Taxes. Any amount remaining in the Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be returned to Borrower and when
returning such excess amounts, Lender may deal with the Person shown on the
records of Lender to be the owner of the Property.”
(bb) Section 7.2.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“7.2.1 Deposits to Interest Reserve Account.

 

19



--------------------------------------------------------------------------------



 



(a) Notwithstanding anything herein to the contrary, Borrower hereby agrees that
at all times throughout the term of the Loan, including any Extension Terms,
Borrower shall be required to maintain on deposit in the Interest Reserve
Account (as hereinafter defined) a minimum deposit equal to three (3) months of
estimated Monthly Interest Payments, calculated based on a five (5) year 30-day
LIBOR forward curve as reported by Bloomberg on the date of such calculation
(the “Minimum Interest Reserve Deposit”).
(b) On the Closing Date, Borrower deposited with Lender the amount of
$9,473,611.11, which amount was used by Lender to make all of the Monthly
Interest Payments due with respect to the Loan from and after the Closing Date
through but not including December 9, 2009. The parties hereto agree that the
Second B Piece Interest Reserve Advance shall be used by Lender to make the
Monthly Interest Payments due with respect to the Loan from December 9, 2009
through but not including February 9, 2010. On December 24, 2009 (i) Borrower
deposited with Lender the amount of $2,140,000.00 into the Interest Reserve
Account (the “Borrower’s Deposited Interest Reserve Funds”) and (ii) B Piece
Holder deposited the B Piece Additional Advance into the Interest Reserve
Account (the Borrower’s Deposited Interest Reserve Funds, together with the B
Piece Additional Advance, collectively, the “Additional Interest Reserve
Funds”). The Additional Interest Reserve Funds represent an amount, in the
aggregate, equal to Lender’s reasonable estimate of at least fifteen (15) months
of Monthly Interest Payments, calculated based on a five (5) year 30-day LIBOR
forward curve as reported by Bloomberg on the date of such calculation (which
fifteen (15) month estimate includes the Minimum Interest Reserve Deposit) and
shall be used by Lender to make the Monthly Interest Payments due with respect
to the Loan from February 9, 2010 through but not including December 9, 2011.
The Additional Interest Reserve Funds shall constitute the Interest Reserve Fund
for all purposes under the Loan Agreement and shall be held as additional
collateral for the Loan and disbursed from the Interest Reserve Account in
accordance with Section 7.2.2 hereof.
(c) On December 9, 2010, Borrower shall be required to replenish the Interest
Reserve Account by depositing with Lender an amount sufficient, in the
reasonable estimation of Lender, to cause the total deposits in the Interest
Reserve Account, as of such date, to equal Lender’s reasonable estimate of
sixteen (16) months of estimated Monthly Interest Payments (which sixteen
(16) month estimation shall include the Minimum Interest Reserve Deposit (as
hereinafter defined), as calculated based on a five (5) year 30-day LIBOR
forward curve as reported by Bloomberg on the date of such calculation (the
“Interest Reserve Replenishment Amount”), which Interest Reserve Replenishment
Amount shall be disbursed from the Interest Reserve Account by Lender in
accordance with Section 7.2.2 hereof.

 

20



--------------------------------------------------------------------------------



 



(d) In addition to the foregoing, additional amounts may be deposited with
Lender from time to time (a) pursuant to Section 2.6.2(b)(v), Section 2.7.1(d),
Section 2.7.2(d) and/or Section 5.2.11(a)(viii) hereof, and/or (b) otherwise at
Borrower’s election in its sole discretion from additional equity of Borrower.
All amounts deposited with Lender pursuant to this Section 7.2.1 shall
hereinafter be referred to as Borrower’s “Interest Reserve Fund” and the account
in which such amounts are held shall hereinafter be referred to as Borrower’s
“Interest Reserve Account”.”
(cc) Section 8.1(a) of the Loan Agreement is hereby amended as follows:
(i) Section 8.1(a)(xiii) of the Loan Agreement is hereby amended by adding “;”
at the end thereof.
(ii) Section 8.1(a)(xiv) of the Loan Agreement is hereby amended by deleting the
“or” at the end thereof.
(iii) Section 8.1(a)(xv) of the Loan Agreement is hereby amended by deleting the
“.” at the end thereof and replacing it with “; or”.
(iv) The following provision shall be added to the Loan Agreement as a new
Section 8.1(a)(xvi):
“(xvi) if at any time Lender reasonably determines that the amount on deposit in
the Interest Reserve Account is less than the Minimum Interest Reserve Deposit,
unless within three (3) Business Days following notice to Borrower of such
default, Borrower deposits into the Interest Reserve Account an amount equal to
the Minimum Interest Reserve Deposit less the amount then on deposit in the
Interest Reserve Account; or”
(v) The following provision shall be added to the Loan Agreement as a new
Section 8.1(a)(xvii):
“(xvii) if at any time Lender reasonably determines that the amount on deposit
in the Tax and Insurance Escrow Account is less than the Minimum Tax and
Insurance Reserve Deposit, unless within three (3) Business Days following
notice to Borrower of such default, Borrower deposits into the Tax and Insurance
Escrow Account an amount equal to the Minimum Tax and Insurance Reserve Deposit
less the amount then on deposit in the Tax and Insurance Escrow Account; or”
(vi) The following provision shall be added to the Loan Agreement as a new
Section 8.1(a)(xviii):

 

21



--------------------------------------------------------------------------------



 



“(xviii) if Borrower fails to deposit the Tax and Insurance Reserve
Replenishment Amount into the Tax and Insurance Escrow Account pursuant to
Section 7.1(b) hereof, unless within three (3) Business Days following notice to
Borrower of such default, Borrower deposits the Tax and Insurance Reserve
Replenishment Amount into the Tax and Insurance Escrow Account; or”
(vii) The following provision shall be added to the Loan Agreement as a new
Section 8.1(a)(xix):
“(xix) if Borrower fails to deposit the Interest Reserve Replenishment Amount
into the Interest Reserve Account pursuant to Section 7.2.1(c) hereof, unless
within three (3) Business Days following notice to Borrower of such default,
Borrower deposits the Interest Reserve Replenishment Amount into the Interest
Reserve Account.”
(dd) Section 9.4 of the Loan Agreement is hereby amended as follows:
(i) Section 9.4(ix) of the Loan Agreement is hereby amended by deleting the
existing provision in its entirety and replacing it with the following:
“if any of the restrictions to Transfer set forth in Section 5.2.10 of the Loan
Agreement or in any of the other Loan Documents are violated (other than in
connection with a Transfer of the Property to Lender or Lender’s designee
pursuant to a foreclosure, deed in lieu of foreclosure, or other consensual
Transfer);”.
(ii) Section 9.4(xiii) of the Loan Agreement is hereby amended by deleting the
existing provision in its entirety and replacing it with the following:
“intentionally omitted;”.
(iii) Section 9.4(xiv) of the Loan Agreement is hereby amended by deleting the
following at the end thereof:
“and/or”.
(iv) Section 9.4(xv) of the Loan Agreement is hereby amended by deleting the
existing provision in its entirety and replacing it with the following:
“intentionally omitted;”.
(v) The following provision shall be added to the Loan Agreement as a new
Section 9.4(xvi):

 

22



--------------------------------------------------------------------------------



 



“(xvi) if Borrower or Guarantor, or any Affiliate of Borrower or Guarantor,
objects (either in formal notice delivered to Lender or in any legal proceeding)
to, interferes with, or prevents Lender from exercising any of the rights or
remedies available to Lender pursuant to and in accordance with the Deed in Lieu
Event Agreement (notwithstanding the possible non-enforceability of such Deed in
Lieu Event Agreement), including the right to record the Deed and/or pursue a
Consensual Foreclosure under the Deed in Lieu Event Agreement, provided that
Lender shall have complied with the terms and provisions of the Deed in Lieu
Event Agreement; and/or;”
(vi) The following provision shall be added to the Loan Agreement as a new
Section 9.4(xvii):
“(xvii) if Borrower, Guarantor, or any Affiliate of Borrower or Guarantor, fails
to cooperate with Lender, as determined by Lender in Lender’s reasonable
discretion, to effectuate Lender’s rights to record the Deed or pursue a
Consensual Foreclosure pursuant to and in accordance with the Deed in Lieu Event
Agreement (notwithstanding the possible non-enforceability of such Deed in Lieu
Event Agreement), including failure of Borrower or Guarantor, as applicable, to
execute and deliver a substitute deed, Consensual Foreclosure Documents or other
similar documents reasonably necessary for Lender to exercise such rights or
remedies upon Lender’s request and reasonable notice from Lender.”
(ee) The following provision shall be added to the Loan Agreement as a new
Section 9.8:
“Section 9.8 B Piece Holder Mezzanine Financing. Notwithstanding anything to the
contrary contained herein, Borrower hereby agrees that B Piece Holder, or an
affiliate of B Piece Holder, as applicable, shall have the right (but shall in
no event be obligated), at any time after the date hereof, to advance loan
proceeds to direct or indirect equity owners of Borrower (each, a “Mezzanine
Borrower”) in the form of one or more mezzanine loans, which mezzanine loans
shall be secured by a pledge of direct or indirect equity interests in Borrower
by such Mezzanine Borrower (any such advances made in accordance with the terms
hereof, a “B Piece Holder Mezzanine Loan”). In connection with any such B Piece
Holder Mezzanine Loan, Borrower shall reasonably cooperate with B Piece Holder,
and Borrower agrees and acknowledges that Mezzanine Borrower shall enter into
mezzanine loan documents (the “B Piece Holder Mezzanine Loan Documents”), which
B Piece Holder Mezzanine Loan Documents shall be reasonably satisfactory to
Borrower in form and substance and shall also be subject to the approval of
Lender as set forth in the Participation Agreement and otherwise acceptable to B
Piece Holder, in its reasonable discretion, and shall provide, among other
things, (i) that Mezzanine Borrower shall deliver to B Piece Holder, or its

 

23



--------------------------------------------------------------------------------



 



affiliate, as applicable, an original limited liability company certificate
evidencing Mezzanine Borrower’s 100% direct or indirect equity interest in
Borrower, as the case may be, and (ii) that upon Borrower’s failure to deposit
the Tax and Insurance Reserve Replenishment Amount and the Interest Reserve
Replenishment Amount each as required pursuant to and to the extent required by
Section 7.1(b) and Section 7.2.1(c) hereof, respectively, within three
(3) Business Days following notice to Borrower of such failure, B Piece Holder,
as the lender under such B Piece Holder Mezzanine Loan, shall have the right to
pursue any and all remedies provided in the B Piece Holder Mezzanine Loan
Documents, including, without limitation, the right to pursue a strict
foreclosure under the B Piece Holder Mezzanine Loan Documents (upon terms and
conditions substantially similar to those set forth in the Deed in Lieu Event
Agreement in connection with Lender’s exercise of remedies). Notwithstanding
anything in this Section 9.8 to the contrary, to the extent the B Piece Holder
Mezzanine Loan Documents provide that the funds advanced thereunder, or any
portion thereof, are to be used, in whole or in part, to fund the Tax and
Insurance Reserve Replenishment Amount and/or the Interest Reserve Replenishment
Amount required to be deposited by Borrower pursuant to Section 7.1(b) and
Section 7.2.1(c) hereof, respectively, and such B Piece Holder Mezzanine Loan
funds are deposited by Borrower pursuant to Section 7.1(b) and Section 7.2.1(c)
hereof, respectively, then the actual amount of such funds so deposited shall be
credited against Borrower’s obligation to deposit the Tax and Insurance Reserve
Replenishment Amount and/or the Interest Reserve Replenishment Amount pursuant
to and to the extent required by Section 7.1(b) and Section 7.2.1(c) hereof,
respectively. Notwithstanding anything in this Section 9.8 to the contrary, in
no event shall Borrower incur any additional obligations under the Loan in
connection with a B Piece Holder Mezzanine Loan.”
(ff) The Lender addresses set forth in Section 10.6 of the Loan Agreement are
hereby deleted and replaced in their entirety with the following:

     
If to Lender:
  Eastern Capital Fund I SPE (Vegas Paradise)
 
  LLC and Eastern Capital Fund I
 
  SPE (Vegas Paradise Affiliate) LLC
 
  c/o Easter Real Estate LLC
 
  120 Presidential Way, Suite 300
 
  Woburn, Massachusetts 01801
 
  Attention: Raymond M. Murphy
 
  Facsimile No.: (781) 926-6426
 
   
with a copy to:
  Goodwin Procter, LLP
 
  53 State Street
 
  Exchange Place
 
  Boston, Massachusetts 02109

 

24



--------------------------------------------------------------------------------



 



     
 
  Attention: Minta Kay
 
  Facsimile No.:(617) 523-1231
 
   
with a copy to:
  NRFC UL Holdings, LLC
 
  c/o NorthStar Realty Finance Corp.
 
  433 East Colinas Blvd., Suite 100
 
  Irving, Texas 75039
 
  Attention: Robert Riggs
 
  Facsimile No.: (972) 869-6521
 
   
with a copy to:
  Sidley Austin LLP
 
  787 Seventh Avenue
 
  New York, New York 10019
 
  Attention: Alan S. Weil, Esq.
 
  Facsimile No.: (212) 839-5599

(gg) Section 10.16(c) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
“(c) Intentionally omitted.”
(hh) Article 12 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“ARTICLE XII
INTENTIONALLY OMITTED”
(ii) The following provisions are hereby added to the Loan Agreement as a new
Article XIII:
“ARTICLE XIII
DEED IN LIEU OF FORECLOSURE
Section 13.1 Deed in Lieu Documents and Consensual Foreclosure Documents. Lender
and Borrower are parties to the Deed in Lieu Event Agreement and, as more
particularly set forth therein, Lender and Borrower have irrevocably and
unconditionally delivered to Escrow Agent those certain duly executed Escrowed
Documents to be released from escrow by Escrow Agent in accordance with the
Escrow Agreement. Subject to Section 13.2 below, upon the occurrence of any Deed
in Lieu Event, Lender shall have all rights and remedies available to it
hereunder, under the other Loan Documents and under the Deed in Lieu Event
Agreement.
Section 13.2 Deed in Lieu Event; Release from Escrow; Election of Remedies. At
any time after the occurrence of a Deed in Lieu Event, Lender shall deliver a
notice of the same to Escrow Agent and Borrower in accordance with the terms of
the Escrow Agreement (a “Deed in Lieu

 

25



--------------------------------------------------------------------------------



 



Notice”). Subject to the terms and conditions of the Escrow Agreement and the
Deed in Lieu Event Agreement, upon receipt of a Deed in Lieu Notice, the
Escrowed Documents shall be released from escrow to Lender or Lender’s Designee
and Borrower (as applicable) by Escrow Agent in accordance with the Escrow
Agreement. Subject to the terms and conditions of the Escrow Agreement and the
Deed in Lieu Event Agreement, after the occurrence of a Deed in Lieu Event,
Lender or Lender’s Designee shall have the right to elect whether to record the
Deed and/or pursue a Consensual Foreclosure. It is acknowledged and agreed that
none of Lender or Lender’s Designee shall have any obligation to record the
Deed, and title to the Property shall not be deemed to have been transferred to
Lender or Lender’s Designee, unless and until such party makes the election
referred to in the prior sentence and the Deed is recorded or the Consensual
Foreclosure is consummated. Notwithstanding the foregoing, if Lender or Lender’s
Designee has not (i) elected to either pursue a Consensual Foreclosure or record
the Deed within twelve (12) months after the occurrence of a Deed in Lieu Event
and (ii) actually taken title to the Property pursuant to the Deed or the
Consensual Foreclosure Documents or otherwise within such twelve (12) month
period, then, subject to the Deed in Lieu Event Agreement and the Escrow
Agreement, if the Deed in Lieu Documents have not theretofore been released,
Escrow Agent shall automatically release such Deed in Lieu Documents to Lender
or Lender’s Designee on the date that is twelve (12) months after such Deed in
Lieu Event and, unless the failure of Lender or Lender’s Designee to take title
pursuant to subclause (ii) above was caused by the existence of an intervening
lien (other than a Permitted Encumbrance) or other action or inaction of
Borrower in violation of this Agreement, Lender or Lender’s Designee shall
promptly thereupon effectuate the taking of title to the Property by way of the
Deed or otherwise. Nothing in the preceding sentences shall limit the right of
Lender to exercise any other remedies available to Lender under this Agreement
or the other Loan Documents or, if Lender has elected to (i) pursue but has not
consummated a Consensual Foreclosure, to thereafter record the Deed or
(ii) record the Deed and, after title to the Property has been transferred to
Lender or Lender’s Designee, to thereafter elect to pursue the Consensual
Foreclosure; provided, however, that upon (A) conveyance of title to the
Property to Lender or Lender’s Designee pursuant to the election and completion
of remedies under the Deed in Lieu Event Agreement and (B) the expiration of any
right of redemption in favor of Borrower with respect to the Property, Lender or
Lender’s Designee shall no longer have the right to pursue any other rights and
remedies granted to such party under the Loan Documents other than as set forth
in Section 13.4 hereof with respect to the continuing liability of Guarantor
under the Non-Recourse Guaranty (if applicable) and other than the pursuit of
the Consensual Foreclosure pursuant to the Consensual Foreclosure Documents and,
provided further, that following the delivery

 

26



--------------------------------------------------------------------------------



 



by Lender to Borrower of the Deed in Lieu Notice, as long as Borrower is
complying with the Deed in Lieu Event Agreement (including without limitation
the cooperation of Borrower and Guarantor, as applicable, with Lender pursuant
to the Deed in Lieu Event Agreement to the extent required by the Deed in Lieu
Event Agreement), Lender shall forebear from pursuing any other remedy provided
for in the Loan Documents, other than with respect to Lender’s right to make
claims under the Non-Recourse Guaranty, subject to any limitations on
Guarantor’s continuing liability under the Non-Recourse Guaranty as set forth in
Section 13.4 hereof. Lender shall be solely responsible for all costs and
expenses associated with the transfer of title to the Property from Borrower to
Lender or Lender’s Designee.
Section 13.3 Absolute Conveyance. Borrower acknowledges and agrees that the
conveyance of the Property to Lender or Lender’s Designee pursuant to the
conveyances provided for in the Escrowed Documents and/or the Consensual
Foreclosure Documents shall be an absolute transfer, assignment and conveyance
of all of Borrower’s right, title and interest in and to the Property in fact as
well as in form and is not now and shall not be intended as a mortgage, trust
conveyance, deed of trust or security instrument of any kind; that the
consideration for such conveyance is and shall be exactly as recited herein and
in the Escrowed Documents and/or the Consensual Foreclosure Documents and
Borrower shall have, from and after the transfer of title to the Property to
Lender or Lender’s Designee, of record, pursuant to the Deed and/or the
Consensual Foreclosure Documents as provided for herein, no further right, title
or interest, including right of redemption or claims, in and to the Property (or
any portion thereof) or to the proceeds and profits which may be derived
therefrom of any kind whatsoever. Upon release of the Escrowed Documents from
escrow to Lender or Lender’s Designee and/or execution of the Consensual
Foreclosure Documents by the appropriate parties thereto, to the extent that
Borrower receives any Gross Income from Operations, Borrower shall deliver or
cause to be delivered all such Gross Income from Operations, immediately upon
receipt by Borrower, to Lender or Lender’s Designee, as applicable, and all such
Gross Income from Operations shall be held in trust for the benefit of Lender or
Lender’s Designee, until so delivered.
Section 13.4 Release of Borrower from Liability; Limited Release of Guarantor.
Lender has executed and delivered, as one of the Escrowed Documents, a release
of Borrower and Guarantor from their respective obligations under the Loan
Documents, however, it is acknowledged and agreed that the liability of
Guarantor under the Non-Recourse Guaranty shall continue for any actions or
inaction of Borrower or its Affiliates or conditions arising or occurring prior
to the date upon which Lender or Lender’s Designee acquires title to the
Property in accordance with the Deed in Lieu Event Agreement and all redemption

 

27



--------------------------------------------------------------------------------



 



rights of Borrower have expired, provided, however, that Guarantor shall have no
continuing liability under Section 1.2(ix) of the Non-Recourse Guaranty solely
as such Section would be applicable to a Transfer of the Property to Lender or
Lender’s Designee pursuant to a Deed granted in favor of Lender or Lender’s
Designee or a Consensual Foreclosure, each in accordance with the Deed in Lieu
Event Agreement, or under Sections 1.2(xvi) and 1.2(xvii) of the Non-Recourse
Guaranty, in each case following (A) transfer of title to the Property to Lender
or Lender’s Designee pursuant to the Deed in Lieu Event Agreement and (B) the
expiration of any right of redemption in favor of Borrower with respect to the
Property. Except as set forth in the immediately preceding sentence and the
release, the liability of Guarantor under the Non-Recourse Guaranty shall
continue for a period of twelve (12) months following the date Lender or
Lender’s Designee acquires title to the Property and all redemption rights of
Borrower have expired, and after such twelve (12) month period shall be deemed
fully released (other than with respect to claims or actions commenced prior to
the expiration of such twelve (12) month period which shall continue beyond such
twelve month period until fully adjudicated) in accordance with the release
delivered by Lender in accordance with the Deed in Lieu Event Agreement.”
(jj) The following provisions are hereby added to the Loan Agreement as a new
Article XIV:
“ARTICLE XIV
APPLICATION OF PROCEEDS FROM A SALE OF THE PROPERTY
Section 14.1 Net Sale Proceeds. If Borrower sells the Property, or any interest
therein prior to the Maturity Date or acceleration of the Loan, Borrower shall
pay all Net Sale Proceeds received by Borrower as follows:
(a) first, to A Piece Holder to prepay in full the A Piece Percentage of the
aggregate Outstanding Principal Balance of the Loan plus all accrued but unpaid
interest at the Applicable A Interest Rate and all other fees (including the
Exit Fee and the applicable Prepayment Premium, if any), payments of interest at
the Default Rate or other penalties that are otherwise payable to A Piece Holder
as a result of an Event of Default or the late payment of any amounts required
to be paid under the Loan Documents, if any; and
(b) second, to B Piece Holder to prepay in full the B Piece Percentage of the
aggregate Outstanding Principal Balance of the Loan plus all accrued and unpaid
interest at the Applicable B Interest Rate and all other fees, payments of
interest at the Default Rate or other penalties that are

 

28



--------------------------------------------------------------------------------



 



otherwise payable to B Piece Holder as a result of an Event of Default or the
late payment of any amounts required to be paid under the Loan Documents, if
any.”
3. Conforming Changes. Each reference in the Loan Agreement to “this Agreement”
shall, effective upon the date upon which the execution of this Amendment and
the satisfaction of the conditions precedent set forth herein shall have
occurred, be deemed a reference to the Loan Agreement as amended by this
Amendment and shall include this Amendment. This Amendment shall form a part of
the Loan Agreement and shall always be construed as amending the Loan Agreement.
4. Conditions Precedent. Before this Amendment becomes effective, all of the
following conditions shall have been satisfied at Borrower’s sole cost and
expense, in a manner acceptable to Lender in its reasonable judgment:
(a) Borrower shall have deposited with Lender $860,000.00, which shall be
deposited by Lender into the Tax and Insurance Escrow Account and shall
thereafter constitute a portion of the Tax and Insurance Escrow Fund for all
purposes under the Loan Agreement and the other Loan Documents.
(b) Borrower shall have deposited with Lender $2,140,000.00, which shall be
deposited by Lender into the Interest Reserve Account and shall thereafter
constitute a portion of the Interest Reserve Fund for all purposes under the
Loan Agreement and the other Loan Documents.
(c) Lender shall have received (i) an updated Title Insurance Policy (or
endorsement to the Title Insurance Policy) insuring that the terms and
provisions of this Amendment shall not affect the priority of the Mortgage and
insuring an amount equal to the stated principal amount of the Note (ii) and an
updated endorsement to be attached to the Title Insurance Policy or an updated
Title Insurance Policy with respect to the Option Parcel, each in form and
substance reasonably satisfactory to Lender (collectively, the “Updated Title
Policy”).
(d) No Default or Event of Default shall have occurred and be continuing.
(e) Lender shall have received opinion letters from Borrower’s counsel with
respect to the due execution, authority and enforceability of the Note, this
Amendment and the other Loan Documents (except for the possible
non-enforceability of certain Escrowed Documents and the Deed in Lieu Event
Agreement under Nevada law and New York law) being executed on the date hereof,
and such other matters as Lender may reasonably require, all such opinion
letters in form, scope and substance satisfactory to Lender and Lender’s counsel
in their reasonable discretion.
(f) Each Guarantor shall have executed and delivered to Lender the Consent and
Reaffirmation of Guarantor attached hereto as Exhibit A.

 

29



--------------------------------------------------------------------------------



 



(g) Each of the DLJMB Parties and DLJ Guarantor shall have executed and
delivered to Lender the Consent and Reaffirmation of DLJMB Parties and DLJ
Guarantor attached hereto as Exhibit B.
(h) HRHH Development shall have executed and delivered to Lender the Consent and
Reaffirmation of HRHH Development attached hereto as Exhibit C.
(i) Borrower and Lender shall have executed and delivered to Lender the Deed in
Lieu Event Agreement, the Escrow Agreement and the Escrowed Documents in
accordance with the terms of the Deed in Lieu Event Agreement and the Escrow
Agreement, and shall have satisfied all conditions in such agreements to the
extent such conditions are required to be satisfied as of the date of this
Amendment.
(j) All costs and actual out-of-pocket expenses incurred by Lender and NRFC in
connection with this Amendment, the First Letter Agreement, the Second Letter
Agreement and the Third Letter Agreement, including, without limitation, charges
for the Updated Title Policy and reasonable legal fees and expenses of the
counsel to Lender and NRFC, and reasonable legal fees of Borrower’s counsel in
connection with this Amendment, the First Letter Agreement, the Second Letter
Agreement and the Third Letter Agreement (collectively, the “Second Amendment
Costs”), shall have been paid from the Borrower’s Deposited Interest Reserve
Funds.
5. Borrower’s Representations and Warranties. Borrower represents and warrants
to Lender as follows as of the date hereof:
(a) All of the representations and warranties made and given by Borrower in the
Loan Documents are true, accurate and correct.
(b) No Default or Event of Default has occurred and is continuing.
(c) The execution and delivery of this Amendment and the performance of
Borrower’s obligations under the Loan Agreement as modified herein and the other
Loan Documents have been duly authorized by all requisite action by or on behalf
of Borrower. The Loan Agreement as modified herein and the other Loan Documents
are the legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms, subject to principles of
equity and bankruptcy, insolvency and other laws generally affecting creditors’
rights and the enforcement of debtors’ obligations.
6. Lender’s Representations and Warranties. Lender represents and warrants to
Borrower that, as of the date hereof, Lender is the record holder of legal title
to the Loan and, with the exception of the Contingent Interest Promissory Note
and the Option Agreement, the Loan Documents, pursuant to (i) that certain
Assignment and Assumption Agreement, dated November 12, 2008, by and between
Original Lender and Lender, (ii) that certain Allonge, dated as of November 12,
2008, made by Original Lender in favor of Lender, (iii) that certain General
Assignment and Assumption (Mortgage Loan Documents), dated as of November 12,
2008, by and among Original Lender, Lender and Eastern Affiliate, (iv) that
certain UCC-3 Financing Statement Assignment, naming Lender as the secured
party, which Financing Statement was filed on November 19, 2008 with the
Delaware Secretary of State as Filing Number 20083869599 and (v) that certain
UCC-3 Financing Statement Assignment, naming

 

30



--------------------------------------------------------------------------------



 



Lender as the secured party, which Financing Statement was filed on November 19,
2008 in the official records of Clark County, Nevada as Book / Instrument Number
20081119-0003534 (the “Assignment Documents”) and, pursuant to the Assignment
Documents, Lender is authorized to act as “Lender” for all purposes under the
Loan Agreement and the Loan Documents (other than the Contingent Interest
Promissory Note), including the execution and delivery of this Amendment and all
other documents contemplated hereby, subject to the rights of Eastern Affiliate
and the B Piece Holder under the Participation Agreement.
7. No Prejudice; Reservation of Rights. This Amendment shall not prejudice any
rights or remedies of Lender under the Loan Documents. Lender reserves, without
limitation, all rights which it has against any indemnitor, guarantor or
endorser of the Loan Documents.
8. No Impairment. Except as specifically modified by this Amendment and the
Omnibus Amendment and the other amendment documents executed by the parties
hereto on the date hereof, all terms, covenants and provisions of the Loan
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Any property or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrower in the Loan Documents.
9. Purpose and Effect of Lender’s Approval. Lender’s approval of any matter in
connection with the Loan shall be for the sole purpose of protecting Lender’s
security and rights. No such approval shall result in a waiver of any default of
Borrower, except if and to the extent such waiver is expressly stated therein.
In no event shall Lender’s approval be a representation of any kind with respect
to the matter being approved.
10. No Rights Conferred on Others. Nothing contained in this Amendment or the
Loan Documents shall be construed as giving any Person, other than the parties
hereto, any right, remedy or claim under or with respect to this Amendment or
the Loan Documents.
11. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
12. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon Borrower and Lender, and their respective successors and assigns.
13. Modification. This Amendment may not be modified, amended, waived, changed
or terminated orally, but only by an agreement in writing signed by the
party(ies) against whom the enforcement of the modification, amendment, waiver,
change or termination is sought.

 

31



--------------------------------------------------------------------------------



 



14. Governing Law. This Amendment shall be governed by the terms and provisions
of Section 10.3 of the Loan Agreement.
15. Severability. In the event any one or more of the provisions contained in
this Amendment shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
16. Integration. The Loan Documents, including this Amendment, are intended by
the parties as the final expression of the agreement with respect to the terms
and conditions set forth in those documents and as the complete and exclusive
statement of the terms agreed to by the parties. In the event of any conflict
between the terms of this Amendment and the terms of the Loan Agreement or any
of the other Loan Documents, the terms of this Amendment shall govern.
17. Exculpation. Section 9.4 of the Loan Agreement (as amended pursuant to
Section 2(r) hereof) is incorporated herein by reference as if the same were set
forth in full herein.
[SIGNATURE PAGES FOLLOW]

 

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower and Lender have executed this Second Amendment to
Loan Agreement as of the day and year first above written.

            BORROWER:

HRHH DEVELOPMENT TRANSFEREE, LLC,
a Delaware limited liability company
      By:   /s/ Richard Szymanski         Name:   Richard Szymanski       
Title:   Vice President        LENDER:

EASTERN CAPITAL FUND I SPE (VEGAS PARADISE) LLC, a Delaware limited liability
company
      By:   /s/ Raymond M. Murphy         Name:   Raymond M. Murphy       
Title:   General Counsel   

[Signatures continue on following page.]

 

 



--------------------------------------------------------------------------------



 



              Agreed to and Accepted by:    
 
            EASTERN CAPITAL FUND I SPE (VEGAS
PARADISE AFFILIATE) LLC, a Delaware
limited liability company    
 
            By:   /s/ Raymond M. Murphy              
 
  Name:   Raymond M. Murphy    
 
  Title:   General Counsel    

              NRFC UL HOLDINGS, LLC, a Delaware
limited liability company    
 
            By:   /s/ Daniel R. Gilbert              
 
  Name:   Daniel R. Gilbert    
 
  Title:   Executive Vice President &
Chief Investment Officer    

 

 



--------------------------------------------------------------------------------



 



Exhibits Omitted

 

 